Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/28/2020. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2019, 09/22/2020, and 02/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities: claim reads “The moving robot according to claim 2, The controller” in lines 1-2. Claim should read “The moving robot according to claim 2, wherein the controller” instead.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: claim reads “the mobile terminal is configured to output the monitoring data a display screen” in lines 7-8. Claim should read “the mobile terminal is configured to output the monitoring data to a display screen” instead.  Appropriate correction is required.
Claim 19 objected to because of the following informalities: claim reads “moving to the at least one monitoring location if reaches the monitoring area;” in lines 2-3. Claim should read “moving to the at least one monitoring location if it reaches the monitoring area;” instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition unit” in claim 1, and “an operation unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-5, 8-10, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the language “the monitoring location is at least one of locations dedicated by a mobile terminal based on the map, or the center point of the monitoring area” in lines 4-5. As it is written, it is unclear if this should be interpreted as “the monitoring location is a location dedicated by either a mobile terminal, or the center point of the monitoring area,” or, “the monitoring location is a location dedicated by mobile terminal based on either the map, or the center point of the monitoring area.” This makes the claim indefinite, as it is unclear how the claim language should be interpreted. The examiner is interpreting the claim to mean “the monitoring location is a location dedicated by mobile terminal based on either the map, or the center point of the monitoring area.” Likewise, claims 3-5 and 8-10, which depend from claim 2, are also indefinite by virtue of their dependency.
Claim 9 recites the limitation "the monitoring locations" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of multiple monitoring locations in claim 9, or in any of the claims from which claim 9 depends. This makes the claim indefinite, as it is unclear which monitoring locations the claim language is referring. 
Claim 10 recites the limitation "the monitoring locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of multiple monitoring locations in claim 10, or in any of the claims from which claim 10 depends. This makes the claim indefinite, as it is unclear which monitoring locations the claim language is referring. 
Claim 11 recites the limitation "the movement of the obstacle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a moving obstacle, or that the obstacle previously mentioned in claim 11 is capable of movement. This makes the claim indefinite, as it is unclear what movement of the obstacle the claim language is referring. 
Claim 20 recites the limitation "the mobile terminal" in lines 2, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim. As it is written, the only prior mention of a mobile terminal is in claim 16, where it is mentioned in the alternative to an operation unit, indicating that some embodiments of claim 16 do not feature a mobile terminal. This makes the claim indefinite, as it is unclear what mobile terminal the claim language is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani US 20060047364 A1 (“Tani”).
	Regarding Claim 1. Tani teaches a moving robot comprising: 
	a main body configured to travel a cleaning area and suck foreign substances; 
	a data unit configured to store a map of the cleaning area (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. The cleaning mechanism includes a suction fan for sucking dirt and dust [paragraph 72]. FIG. 12 shows the robot traveling through a cleaning area); 
	an image acquisition unit configured to take images in front of the main body (The robot includes an infrared CCD sensor that includes an optical system that can image the front of the robot [paragraph 75]); 
	a controller, if a monitoring mode is set, configured to set at least one area of a plurality of areas composing the cleaning area based on the map as a monitoring area, generate monitoring data based on images being taken by the image acquisition unit while moving in the monitoring area, analyze the monitoring data, monitor the cleaning area and detect invasion (The robot features a watch mode [paragraph 122]. FIG. 16 shows a setting screen of monitor time and monitoring target/region from a plurality of areas [paragraph 51]. A time patrol can be set so that the robot goes to a first watch place at one time, and then to a second watch place at a second time [paragraph 124]. The robot includes an image analyzing unit for analyzing images from the infrared CCD sensor, to thereby judge whether or not an image of a suspicious person is picked up by the infrared CCD sensor [Claim 1]).
	Regarding Claim 16. Tani teaches a method of controlling a moving robot, the method comprising: 
	setting a monitoring mode for a cleaning area in response to data being input from an operation unit or a mobile terminal (“A self-propelled cleaner with a cleaning mechanism and a monitoring unit comprising at least an infrared CCD sensor, an output connector that can output image signals from the CCD sensor” [Claim 1]. FIG. 9 shows a marker device with controls, and in one embodiment, this marker device can be used to designate cleaning modes for different rooms [paragraph 83]. This can also include setting a monitoring mode for suspicious persons [paragraph 83]); 
	setting at least one area of a plurality of areas composing the cleaning area as a monitoring area (In one embodiment, monitoring an invasion of a suspicious person can be set at the special positions shown in FIG. 9 [paragraph 83]); 
	causing a main body to move to the monitoring area (FIG. 10 shows a flowchart of the robot travel control, where the robot monitors the region in front of it as it travels. FIG. 17 shows the monitoring process, in which the robot moves along travel routes from the robot’s present position to watch points at S448 [paragraph 131]); generating monitoring data by taking images of the monitoring area (The robot includes an image analyzing unit for analyzing images from the infrared CCD sensor [Claim 1], so the robot generates monitoring data from the images); 
	monitoring the cleaning area by analyzing the monitoring data and detecting whether invasion is occurred (The robot includes an image analyzing unit for analyzing images from the infrared CCD sensor, to thereby judge whether or not an image of a suspicious person is picked up by the infrared CCD sensor [Claim 1]); and 
	outputting an alert sound if the invasion is detected (The robot body is provided with a warning unit that alarms when the image analyzing unit judges that an image of a suspicious person is picked up by the infrared CCD sensor [paragraph 11]. A speaker on the body alarms and the wireless LAN transmits alarm signals to other devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tani US 20060047364 A1 (“Tani”).
	Regarding Claim 2. Tani teaches the moving robot according to claim 1.
	Tani also teaches:
	wherein the controller is further configured to set at least one monitoring location for the monitoring area, and the monitoring location is at least one of locations dedicated by a terminal based on the map, or the center point of the monitoring area (The robot features a watch mode [paragraph 122]. FIG. 16 shows a setting screen of monitor time and monitoring target/region from a plurality of areas [paragraph 51]. A time patrol can be set so that the robot goes to a first watch place at one time, and then to a second watch place at a second time [paragraph 124]. FIG. 15 shows how these zones listed in FIG. 16 are based on the map-information).
	Tani does not expressly teach:
	The terminal is a mobile terminal.
	However, Tani does teach that a wireless LAN provided on the robot body can send alarm signals to other devices, whereby alarm signals can be sent to a user who is present at a place remote from the cleaner. This can be done by sending the alarm signals to a portable terminal, such as a portable phone [paragraph 33]. Applying this wireless LAN that connects to a portable phone so that that phone can also be used as a mobile terminal for dedicating the monitoring location. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with the terminal is a mobile terminal so as to allow a user to set the monitoring location remotely.
	Regarding Claim 9. Tani teaches the moving robot according to claim 2.
	Tani also teaches:
	The controller is configured to set a monitoring path connecting the monitoring locations to one another, and cause the main body to move according to the monitoring path and to monitor the cleaning area (FIGS. 10 and 11 show how a control program instructs the robot as it travels through a set route, which is further shown in FIG. 12. The robot monitors the forward region as it travels (S110) and moves along the path to detect unclean regions (S160)).
	Regarding Claim 10. Tani teaches the moving robot according to claim 2.
	Tani also teaches:
	wherein, if a priority is set for the monitoring areas, the controller is further configured to set a monitoring path sequentially connecting the monitoring locations to one another according to the priority (FIG. 16 shows a screen for setting watch time and watch place. In the example shown, the program is set so that the cleaner goes to a 1st-watch place and a 2nd-watch place at 7:00, and goes to the 1st-watch place at 12:00, and goes to the 2nd-watch place at 19:00. This means that the robot moves along a path between monitoring areas in the order that they have been set).

Claim 3-8, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani US 20060047364 A1 (“Tani”) as applied to claim 2 above, and further in view of Kearns et al. US 20160188977 A1 (“Kearns”).
	Regarding Claim 3. Tani teaches the moving robot according to claim 2.
	Tani does not teach:
	wherein the controller is further configured to change the at least one monitoring location or add a monitoring location based on information on an obstacle included in the map.
	However, Kearns teaches:
	wherein the controller is further configured to change the at least one monitoring location or add a monitoring location based on information on an obstacle included in the map (Robot can use an occupancy map to detect occlusions cause by obstacles such as walls shown in FIGS. 7A-7B at numeral 18. The robot can identify unexpected objects in the scene and register occlusions in the scene and attempt to circumnavigate the occlusion or wall to verify a location behind the occlusion (a new area) [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein the controller is further configured to change the at least one monitoring location or add a monitoring location based on information on an obstacle included in the map as taught by Kearns so that the robot can adapt to unexpected obstacles and regions that would not originally be present in the map where an intruder could be located.
	Regarding Claim 4. Tani teaches the moving robot according to claim 2.
	Tani also teaches:
	wherein the controller is further configured to cause the main body to repeatedly rotate at a predetermined rotation angle and stop for a predetermined time in the at least one monitoring location (When the robot needs to avoid an obstacle, the robot makes a 90 degree turn to the right [paragraph 99]. This turn is repeated at the same predetermined 90 degree angle. Between rotations, the robot takes the time to change routes at step S290, during which time the cleaner robot is stopped [paragraph 100]).
	Tani does not teach:
	generate the monitoring data from images being taken by the image acquisition unit while the main body is stopping.
	However, Kearns teaches:
	generate the monitoring data from images being taken by the image acquisition unit while the main body is stopping (The robot can stop to capture one or more images with sensors on the robot [paragraph 128]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with generate the monitoring data from images being taken by the image acquisition unit while the main body is stopping as taught by Kearns so that the robot can take images while it is stopped to monitor an area.
	Regarding Claim 5. Tani teaches the moving robot according to claim 2.
	Tani does not teach:
	wherein the controller is further configured to cause the main body to rotate at a low speed lower than or equal to a predetermined speed in the at least one monitoring location, and generate the monitoring data from images being taken by the image acquisition unit while the main body is rotating.
	However, Kearns teaches:
	wherein the controller is further configured to cause the main body to rotate at a low speed lower than or equal to a predetermined speed in the at least one monitoring location, and generate the monitoring data from images being taken by the image acquisition unit while the main body is rotating (Imaging sensors may scan back and forth slowly when pointing at an object that needs more attention [paragraph 77]. In some examples, the imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein the controller is further configured to cause the main body to rotate at a low speed lower than or equal to a predetermined speed in the at least one monitoring location, and generate the monitoring data from images being taken by the image acquisition unit while the main body is rotating as taught by Kearns so as to allow the robot to capture accurate images of a potential burglar.
	Regarding Claim 6. Tani teaches the moving robot according to claim 1.
	Tani does not teach:
	wherein the controller is further configured to generate the monitoring data in the form of at least one of a still image, a moving image and a panorama image.
	However, Kearns teaches:
	wherein the controller is further configured to generate the monitoring data in the form of at least one of a still image, a moving image and a panorama image (The robot image sensor can capture a crisp and clear still image or video image [paragraph 5]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein the controller is further configured to generate the monitoring data in the form of at least one of a still image, a moving image and a panorama image as taught by Kearns so that the robot can capture crisp images of a potential burglar, and also capture footage as evidence if the potential burglar commits a crime. 
	Regarding Claim 7. Tani in combination Kearns teaches the moving robot according to claim 6.
	Tani also teaches:
	wherein the controller is further configured to control a rotation operation of the main body at a monitoring location set among the monitoring areas according to the form of the monitoring data (FIG. 10 shows that, while monitoring a region, the robot body will rotate 360 degrees at S120 [paragraph 88]).
	Regarding Claim 8. Tani teaches the moving robot according to claim 2.
	Tani does not teach:
	wherein, if at least one monitoring direction for the monitoring area is set, the controller is further configured to adjust a shooting angle of the image acquisition unit by controlling the main body at the at least one monitoring location, and generate the monitoring data in the at least one monitoring direction.
	However, Kearns teaches:
	wherein, if at least one monitoring direction for the monitoring area is set, the controller is further configured to adjust a shooting angle of the image acquisition unit by controlling the main body at the at least one monitoring location, and generate the monitoring data in the at least one monitoring direction (The field of view of the imaging sensor may be aimed in forward drive direction of the robot to perceive desired locations in the patrolling environment [paragraph 153]. The robot can also include a rotator on the robot body in communication with the controller, which can pan the imaging sensor to maintain an aimed field of view [paragraph 15]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein, if at least one monitoring direction for the monitoring area is set, the controller is further configured to adjust a shooting angle of the image acquisition unit by controlling the main body at the at least one monitoring location, and generate the monitoring data in the at least one monitoring direction as taught by Kearns so that the robot can capture crisp images of a potential burglar, and also capture footage as evidence if the potential burglar commits a crime. 
	Regarding Claim 11. Tani teaches the moving robot according to claim 1.
	Tani also teaches:
	wherein the controller is configured to analyze the monitoring data, and determine whether the invasion is occurred in cleaning area (An image analyzing unit can analyze the image signals inputted from the input connector, to judge whether or not an image of a suspicious person is picked up by said infrared CCD sensor [paragraph 8]).
	Tani does not teach:
	the controller is configured to determine a kind of a detected obstacle, and detect the movement of the obstacle.
	However, Kearns teaches:
	the controller is configured to determine a kind of a detected obstacle, and detect the movement of the obstacle (The robot can detect a moving object, and may determine if the object is a person [paragraph 5]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with the controller is configured to determine a kind of a detected obstacle, and detect the movement of the obstacle as taught by Kearns so that the robot can identify and follow the movement of a suspicious person.
	Regarding Claim 12. Tani in combination with Kearns teaches the moving robot according to claim 11.
	Tani also teaches:
	wherein, if the invasion is detected, the controller is configured to cause an alert sound to be output, generate a message concerning the invasion detection, and transmit it to a mobile terminal or an external security agency (The robot body is provided with a warning unit that alarms when the image analyzing unit judges that an image of a suspicious person is picked up by the infrared CCD sensor [paragraph 11]. A speaker on the body alarms and the wireless LAN transmits alarm signals to other devices. It is possible to send alarm signals to a portable terminal as well, such as a portable phone [paragraph 33]).
	Regarding Claim 17. Tani teaches the method of claim 16.
	Tani also teaches:
	further comprising: setting at least one monitoring location for the monitoring area (The robot features a watch mode [paragraph 122]. FIG. 16 shows a setting screen of monitor time and monitoring target/region from a plurality of areas [paragraph 51]).
	Tani does not teach:
	changing the at least one monitoring location or add a monitoring location in response to information on an obstacle included a map of the cleaning area.
	However, Kearns teaches:
	changing the at least one monitoring location or add a monitoring location in response to information on an obstacle included a map of the cleaning area (Robot can use an occupancy map to detect occlusions cause by obstacles such as walls shown in FIGS. 7A-7B at numeral 18. The robot can identify unexpected objects in the scene and register occlusions in the scene and attempt to circumnavigate the occlusion or wall to verify a location behind the occlusion (a new area) [paragraph 113]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with changing the at least one monitoring location or add a monitoring location in response to information on an obstacle included a map of the cleaning area as taught by Kearns so that the robot can adapt to unexpected obstacles and regions that would not originally be present in the map where an intruder could be located.
	Regarding Claim 18. Tani in combination with Kearns teaches the method of claim 17.
	Tani also teaches:
	further comprising: setting a monitoring path for the monitoring area by connecting the monitoring locations to one another (FIGS. 10 and 11 show how a control program instructs the robot as it travels through a set route, which is further shown in FIG. 12. The robot monitors the forward region as it travels (S110) and moves along the path to detect unclean regions (S160)).
	Regarding Claim 19. Tani in combination with Kearns teaches the method of claim 17.
	Tani also teaches:
	further comprising: moving to the at least one monitoring location if reaches the monitoring area; rotating the main body at a predetermined angle so that a shooting angle of an image acquisition unit faces to a dedicated monitoring direction in the at least one monitoring location; taking images of the dedicated monitoring direction (In FIG. 10, the robot travel control is shown. The robot monitors the region in front of it at step S110, and then rotates in a 360 degree turn at S120. When the robot needs to avoid an obstacle, the robot makes a 90 degree turn to the right [paragraph 99]. Where the robot is stopped short of a wall surface, the presence of absence of the front obstacle and any forward left/right obstacles is always scanned to confirm situations as information about the presence or absence of the obstacles in the room [paragraph 100]); and generating the monitoring data in the form of an image from the taken images (The infrared CCD sensor includes an optical system that can image the front, and produces signals that are realized by the optical system as images [paragraph 75]).

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tani US 20060047364 A1 (“Tani”) as applied to claim 1 above, and further in view of Kim et al. US 20160022107 A1 (“Kim”).
	Regarding Claim 13. Tani teaches the moving robot according to claim 1.
	Tani also teaches:
	further comprising a terminal for inputting a cleaning command or a monitoring command into the main body (FIG. 9 shows a device with controls, including a cross key, finalization key, and a return key for inputting commands [paragraph 82]. This embodiment can be used to designate cleaning modes for different rooms [paragraph 83]), wherein the controller is configured to set a monitoring mode in response to the monitoring command (In one embodiment, monitoring an invasion of a suspicious person can be set at the special positions shown in FIG. 9 [paragraph 83]), and transmit the monitoring data generated in the monitoring mode to the terminal (When the image analyzing unit judges that an image of a suspicious person is picked up by the infrared CCD sensor, the wireless LAN on the robot body transmits alarm signals to other devices [paragraph 11]. It is possible to send alarm signals to a portable terminal as well, such as a portable phone [paragraph 33]). 
	Tani does not expressly teach:
	The terminal is a mobile terminal.
	However, Tani does teach that a wireless LAN provided on the robot body can send alarm signals to other devices, whereby alarm signals can be sent to a user who is present at a place remote from the cleaner. This can be done by sending the alarm signals to a portable terminal, such as a portable phone [paragraph 33]. Applying this wireless LAN that connects to a portable phone so that that phone can also be used as a mobile terminal for dedicating the monitoring location. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with the terminal is a mobile terminal so as to allow a user to set the monitoring location remotely.
	Tani also does not teach:
	wherein the terminal is configured to output the monitoring data a display screen.
	However, Kim teaches:
	wherein the terminal is configured to output the monitoring data a display screen (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C [paragraph 85]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein the terminal is configured to output the monitoring data a display screen as taught by Kim so as to allow the user to receive image data collected by the robot in monitoring mode.
	Regarding Claim 14. Tani in combination with Kim teaches the moving robot according to claim 13.
	Tani does not teach:
	wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information.
	However, Kim teaches:
	wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C, and also shows the robot position as an icon at numeral 254 [paragraph 85]. The user can also determine a current position of the robot cleaner as the monitoring standby position through the user interface [paragraph 56]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with wherein, when the controller sets the monitoring mode, the controller is configured to transmit the location information of the main body along with the monitoring data to the terminal, wherein the terminal is configured to display the location of the main body on the map of the cleaning area in response to the location information as taught by Kim so that the user can know where the robot is located through the display terminal. 
	Tani in combination with Kim does not teach:
	The terminal is a mobile terminal.
	However, Tani does teach that a wireless LAN provided on the robot body can send alarm signals to other devices, whereby alarm signals can be sent to a user who is present at a place remote from the cleaner. This can be done by sending the alarm signals to a portable terminal, such as a portable phone [paragraph 33]. Applying this wireless LAN that connects to a portable phone so that that phone can also be used as a mobile terminal for dedicating the monitoring location. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with the terminal is a mobile terminal so as to allow a user to set the monitoring location remotely.
	Regarding Claim 15. Tani in combination with Kim teaches the moving robot according to claim 13.
	Tani also teaches:
	wherein the setting of the at least one area of a plurality of areas as the monitoring area is performed based on in response to a key input or a touch input (An operation panel unit is provided with a display panel [paragraph 58]. This panel has various operation switches. FIG. 9 shows a device with controls, including a cross key, finalization key, and a return key for inputting commands [paragraph 82]), and the mobile terminal is configured to set at least one monitoring location or at least one monitoring direction for the monitoring area and transmit the monitoring command to the main body (In one embodiment, monitoring an invasion of a suspicious person can be set at the special positions shown in FIG. 9 [paragraph 83]. This means setting at least one monitoring location via the input keys. The robot body features an infrared communication unit [paragraph 55]. The infrared communication unit includes an infrared communication module which can receive an infrared signal in which position information transmitted from the marker device shown in FIG. 9).
	Regarding Claim 20. Tani teaches the method of claim 16.
	Tani does not teach:
	further comprising: transmitting a location of the main body to the mobile terminal while moving to the monitoring area; displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and displaying the monitoring data on the display screen of the mobile terminal.
	However, Kim teaches:
	further comprising: transmitting a location of the main body to the mobile terminal while moving to the monitoring area; displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and displaying the monitoring data on the display screen of the mobile terminal (A robot cleaner including a user interface with a display unit [paragraph 29]. The user interface can display monitoring data, including images, as shown in FIGS. 6A-6C, and also shows the robot position as an icon at numeral 254 on a map of the cleaning area [paragraph 85]. The user can also determine a current position of the robot cleaner as the monitoring standby position through the user interface [paragraph 56]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with further comprising: transmitting a location of the main body to the mobile terminal while moving to the monitoring area; displaying a map of the cleaning area and the location of the main body on a display screen of the mobile terminal; transmitting the monitoring data to the terminal; and displaying the monitoring data on the display screen of the mobile terminal as taught by Kim so that the user can receive image data of the robot’s position, along with images captured by the robot.
	Tani in combination with Kim does not expressly teach:
	The terminal is a mobile terminal.
	However, Tani does teach that a wireless LAN provided on the robot body can send alarm signals to other devices, whereby alarm signals can be sent to a user who is present at a place remote from the cleaner. This can be done by sending the alarm signals to a portable terminal, such as a portable phone [paragraph 33]. Applying this wireless LAN that connects to a portable phone so that that phone can also be used as a mobile terminal for dedicating the monitoring location. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tani with the terminal is a mobile terminal so as to allow a user to set the monitoring location remotely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664